FILE COPY



         RE: Case No. 15-0390                          DATE: 5/22/2015
         COA #: 12-14-00261-CV            TC#:     2013C-1185
STYLE:   NATIONSTAR MORTGAGE,         L.L.C.
   v.    KEN   LANDERS   AND   CLARLINDA LANDERS


        Today the Supreme Court of Texas received and
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f)                in the above
numbered and styled case.


                               MS.   CATHY   S.   LUSK
                               CLERK, TWELFTH COURT OF APPEALS
                               1517 WEST FRONT, SUITE 3
                               TYLER, TX  75702